Fourth Court of Appeals
                                San Antonio, Texas
                                    December 19, 2014

                                   No. 04-14-00739-CV

                       IN THE INTEREST OF L.M.D.M., a child,

               From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 13426
                       Honorable Robert R. Barton, Judge Presiding


                                      ORDER
         The Appellant’s Motion to Extend Time to File Brief is GRANTED. The appellant’s
brief is due on January 5, 2015.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court